Order entered December 10, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01361-CV

                   IN THE INTEREST OF D.D.P. AND S.Y.A., CHILDREN

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-11-10172

                                            ORDER
       By letter dated November 20, 2018, we directed appellant to provide written verification

she had requested the reporter’s record. Although we cautioned that failure to comply by

November 30, 2018 could result in the appeal being submitted without the reporter’s record,

appellant has not complied. See Tex. R. App. P. 37.3(c). Accordingly, we ORDER the appeal

submitted without the reporter's record. See id.

       As the clerk's record has been filed, we ORDER appellant to file her brief no later than

January 9, 2019.




                                                      /s/   DAVID EVANS
                                                            JUSTICE